Citation Nr: 1431827	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1979 to July 1983 and from June 1987 to June 1991, under honorable conditions.  A May 1998 Administrative Decision determined that a period of active service from June 30, 1991 to September 8, 1993 should be considered under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2005, the RO denied the Veteran's request to reopen his claims for service connection for PTSD and depression/bipolar disorder because no new and material evidence was received.  In May and July 2007, the RO denied the Veteran's request to reopen his service connection claim for depression/bipolar disorder because no new and material evidence was received.  In March 2008, the RO denied the Veteran's request to reopen his claims for service connection for PTSD because no new and material evidence was received.

In October 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

Regarding the characterization of the claim, the Veteran has most recently submitted claims for PTSD, "major depressive affective disorder," and "neurotic depression."  See April 2004 VA Form 21-526, Application for Compensation and Pension; December 2004 and September 2006 VA Form 21-4138.  The Veteran's medical records reveal treatment for, and diagnoses of, PTSD, bipolar disorder, and major depressive disorder, or other similarly termed psychiatric conditions.  Additionally, the Veteran maintains, and the record demonstrates, that his psychiatric disabilities originate from a period of active duty service in Saudi Arabia from October 1990 to October 1991.  See January 2004 and February 2006 Veteran's Statements; April 2004 VA21-4138.  Accordingly, the Board has characterized the claim broadly to reflect that the Veteran seeks to establish his entitlement to service connection for his psychiatric symptoms however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In final decisions issued in July and September 1998, the RO denied the Veteran's claims of entitlement to service connection for PTSD and depression and advised him of the denial of his claims and of his appellate rights.

2.  Additional evidence received since the RO's July and September 1998 decisions is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran manifests PTSD and symptoms of depression and bipolar disorder as a result of combat stressors in service.


CONCLUSIONS OF LAW

1.  The RO's July and September 1998 rating decisions denying service connection for PTSD and depression are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has since been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

As the Board's decisions to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and to grant service connection for such disability are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  New and Material Evidence to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone was not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he/she was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See generally 75 Fed. Reg. 39,843 (July 13, 2010).  As this claim may be granted in full, the Board need not discuss the new regulatory provisions.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt rule, however, does not apply to a new and material evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In July 1998, the RO denied the Veteran's claim for service connection for PTSD and depression because there was no confirmed diagnosis of PTSD.  Subsequently, in September 1998, the RO denied the Veteran's service connection claim for depression based upon the Veteran's service records, which the RO interpreted as showing that the claimed disability began during a period of service from which the Veteran was discharged under other than honorable conditions.  At the time of these decisions, the RO considered the Veteran's service treatment records, VA treatment records, October 1993 and June 1998 VA examinations, and statements made by the Veteran.

The RO notified the Veteran of its decisions and of his appellate rights in July and September 1998, but the Veteran did not initiate an appeal of the RO's decision within one year of either decision.  Nor was any new and material evidence received within a year of these decisions.  38 C.F.R. § 3.156(b).  It was not until April 2004 that VA received his application to reopen his service connection claim for, inter alia, "major depressive affective disorder," "neurotic depression," and PTSD.  As a result, the RO's July and September 1998 decisions became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001 - such as the Veteran's - evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the time of the RO's July and September 1998 rating decisions includes more recent VA treatment records, February 2005 and September 2006 VA examination reports, a September 2006 VA Memorandum verifying the Veteran's combat stressors, a June 2007 opinion from VA Dr. T. P.B., a February 2010 opinion from VA Dr. P. T.C., and statements by the Veteran and his cousin and neighbor, including the Veteran's testimony at the October 2012 hearing.  This evidence was not before the RO when the Veteran's claim was last denied in July and September 1998, and it is not cumulative or redundant of the evidence of record at the time of that decision, particularly medical evidence confirming the Veteran's diagnoses for PTSD, depression, and bipolar disorder, the nexus opinions of Dr. T. P.B. and Dr. P. T.C., and the September 2006 VA Memorandum conceding the Veteran's combat stressors during a period of honorable service.  Such evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that this evidence raises a reasonable possibility of substantiating the claim, and the claim must be reopened.

II.  Service Connection

The Veteran claims that he manifests an acquired psychiatric disorder, to include PTSD, as a result of combat-related experiences during his deployment to Saudi Arabia from October 1990 to October 1991.

In May 1998, the RO issued an administrative decision wherein it found that clear and unmistakable error was made in a prior determination that the Veteran's service from June 30, 1987 to September 8, 1993 was under dishonorable conditions.  The RO noted that the Veteran's first period of service began on July 11, 1979 and ended when he was honorably discharged on July 10, 1983.  Subsequently, the Veteran began a four-year period of enlistment on June 30, 1987, which would have ended on June 29, 1991.  However, the Veteran accepted a conditional discharge for the purpose of reenlistment on November 25, 1990.  The RO determined that the period of service from June 30, 1987 to June 29, 1991 would be considered a completed period of service.  Accordingly, only the Veteran's service from June 30, 1991 to September 8, 1993 should be considered under conditions other than honorable.  

The Veteran's personnel records show that he served as a Satellite Microwave Systems Operator for the 190th Maintenance Company.  His DD-214 shows that he earned several awards, including the Southwest Asia Service Medal with three bronze stars and the Kuwait Liberation Medal.  The Veteran alleges that he experienced a scud missile attack on a Friday night in January 1991 at King Khalid Military City (KKMC) as part of 190th Maintenance Company.  See April 2004 Veteran's Statement.  

In September 2006, the RO issued a memorandum verifying the Veteran's combat stressors.  The RO determined that the Veteran was deployed to Operation Desert Storm/Desert Shield on October 30, 1990 with the 190th Maintenance Company as a Satellite Microwave Systems Operator, military occupational specialty 26Q10, until his return to the United States on October 8. 1991.  As reported by the Veteran, he experienced enemy missile attacks in January 1991 while stationed at King Khalid Military City (KKMC) under the 13th Corps Support Command.  Significantly, the RO found that the Veteran's personnel records confirm that the 190th Maintenance Company was assigned to KKMC and that Department of Defense records confirm that KKMC was attached by enemy surface to surface missiles on January 6, 22, 23, 25, and 26, 1991.  Based upon these findings and guided by pertinent legal authority, the RO conceded the Veteran's participation in combat in January 1991.

Based upon the foregoing, the Board finds that the Veteran experienced combat-related stressors in January 1991, during a period of service under honorable conditions, when 190th Maintenance Company came under enemy missile attacks at KKMC.  See Pentecost, 16 Vet. App. 12); Suozzi, 10 Vet. App. 307.  

Accordingly, service connection may be established then if it can be shown that the Veteran has a current disability of an acquired psychiatric disorder, to include PTSD which is related to his military service.  Of record are various medical records and opinions which conflict as to these issues.

In May 1993, the Veteran sought treatment for depression while in service.  See May 6, 1996 Psychiatric Clinic Record.  He reported complaints of loneliness and sadness, explaining that he experienced these feelings since 1991 after his return from Saudi Arabia.  He further stated that, while in Saudi Arabia, he had suicidal thoughts.

In August 1993, the Veteran was admitted to the Gorgas Army Hospital for psychiatric treatment.  See September 8, 1993 Gorgas Army Hospital Record.  He reported a history of depression which he maintained had begun while he was in Saudi Arabia.  The reviewing physician noted that the Veteran had suicidal ideation at that time which resolved without treatment.  The physician further indicated that the Veteran has since remained depressed with fluctuations in his mood within the past year.  The Veteran was assessed with, inter alia, cyclothymia and rule out bipolar disorder, not otherwise specified.

After initially filing for service connection for PTSD and depression, the Veteran underwent a VA psychiatric examination in October 1993.  The Veteran reported that he had no emotion problems in the military prior to the period from 1990 to 1991 when he was in Saudi Arabia.  However, while there, he began to feel that he was treated unfairly, always got into trouble, and even once thought about killing himself by jumping off of a building.  He also stated that he then began to experience mood swings and engage in self-destructive behaviors.  From this and other information provided by the Veteran, the examiner assessed him with an Axis 1 disorder of atypical depression.  No nexus opinion was provided.

In November 1993, the Veteran sought psychiatric treatment from VA.  He reported that his psychiatric problems began in 1991 and that, five months prior to his arrival in Panama in 1991, he experienced depressed mood.  See November 4, 1993 VA Treatment Record.

From 1993 to 1997, the Veteran sought VA psychiatric treatment.  Records from this period of time reflect various diagnoses, including rule out bipolar disorder, rule out cyclothymia (see October 6, 1993 VA Treatment Record); rule out bipolar disorder (see November 23, 1993 VA Treatment Record); rule out dysthymia, rule out panic disorder (see December 16, 1994); bipolar disorder with hypomania (see September 21, 1995 VA Treatment Record); major depressive disorder, recurrent (see June 9, 1997); depressive disorder, rule out cyclothymic disorder (see July 14, 1997 VA Treatment Record).

In June 1998, the Veteran underwent a VA PTSD examination.  The examiner noted that the Veteran cycles through feeling great and feeling depressed, noting that the Veteran's symptoms were chronic and cyclical.  From this and other information gleaned from the Veteran, the examiner diagnosed him with bipolar disorder.  No nexus opinion was provided.

In March 2004, the Veteran was admitted to a VA Medical Center (VAMC) in North Chicago for treatment of his PTSD, from which he was prematurely discharged for alcohol use in violation of the terms of a day pass from the treatment program.  His admission and discharge assessments reveal diagnoses of Axis 1 disorders of PTSD, bipolar disorder, hypomania, and alcohol abuse.  See March 15, 2004 and 20, 2004 VA Treatment Records.

In 2004, the Veteran engaged in both individual and various group therapies.  During this time, he also received diverse psychiatric diagnoses, including PTSD determined by Dr. T. P. B. (see June 25, 2004 VA Treatment Record); bipolar, PTSD, alcohol dependence (see September 10, 2004 VA Treatment Record); rule out PTSD, difficult to identify criteria A, bipolar disorder by history, current hypomanic, paranoid flavor, alcohol abuse, by Dr. J. Z. (see September 21, 2004 VA Treatment Record); rule out PTSD, bipolar disorder, hypomanic phase + paranoid flavor, by Dr. J. Z. (see December 7, 2004 VA Treatment Record); and bipolar disorder, by Dr. T. P. B. (see December 17, 2004 VA Treatment Record).  

In February 2005, the Veteran underwent another VA PTSD examination.  The examiner noted that the Veteran reported no history of mental health involvement prior to the military and that at various times he carried the diagnoses of depression, bipolar disorder, PTSD, and personality disorders.  The examiner reviewed the Veteran's history of psychiatric treatment, including his admission and premature discharge from a PTSD residential program at VA in 2004.  In particular, the examiner indicated that subsequent to the Veteran's release from the program, he was given a diagnosis of "rule out" PTSD in September and December 2004 by VA Dr. J. Z., whom, the examiner maintained, is the Director of the PTSD Unit at the Hines VAMC.  Additionally, the examiner pointed out that VA Dr. T. P. B. assessed the Veteran with only one Axis 1 disorder of bipolar disorder in December 2004.  After discussing the Veteran's reported PTSD stressors and conducting a mental status examination, the examiner opined that the Veteran recounted a number of PTSD symptoms that are part of the PTSD criteria but that (1) his stressors when compared to most wartime trauma are "rather minimal"; (2) his symptoms barely, if at all, reach the required number and intensity to meet the criteria for a clinical PTSD disorder; and (3) most of his symptoms can be attributed to his bipolar disorder or his cocaine abuse.  Based upon the foregoing, the examiner diagnosed the Veteran with bipolar by history, cocaine abuse in remission, and rule out alcohol abuse in partial remission, concluding that it is not as likely as not that the Veteran's emotional problems are due to a PTSD disorder relating to his military service.

In September 2006, the Veteran underwent yet another VA examination to assess his PTSD.  After reviewing the Veteran's mental health history and symptoms and conducting a mental status examination, the examiner opined that the Veteran does not meet the DSM-IV criteria for PTSD, instead diagnosing him with bipolar by history, cocaine abuse in remission, and alcohol abuse, in remission.  Accordingly, the examiner concluded that it is not as likely as not that the Veteran's psychiatric symptoms are due to military traumatic experiences.  In so concluding, the examiner appears to have relied on the February 2005 examiner's statement that the Veteran's PTSD symptoms barely, if at all, reach the required number and intensity to meet the criteria for a clinical PTSD disorder and that most of his symptoms can be attributed to his bipolar disorder or his cocaine abuse.

In June 2007, the Veteran was seen again by VA psychiatrist Dr. T. P. B. in a treatment record titled "C & P Examination Note."  See June 1, 2007 VA Treatment Record (The Board notes that the record does not reveal that the RO afforded the Veteran an additional VA examination.)  Although Dr. Benton did not have the Veteran's c-file, it is apparent from his report that the Veteran's account of his psychiatric and military history was more or less accurately conveyed to the physician: namely, that he served in the Army from 1979 to 1983, 1987 to 1991, and 1991 to 1993; that he served with the 190th Maintenance Company; and that he survived missile attacks and being shot at.  The examiner found that, since discharge, the Veteran has experienced flashbacks triggered by loud noises, fireworks, and heat, etc.; poor sleep of 4 to 5 hours average duration per night with nightmares of rocket attacks 1 to 2 times per week; anhedonia with loss of some past interests; crowd avoidance and past, passive suicidal ideation; and social isolation and irritability leading to many verbal altercations.  The examiner diagnosed the Veteran with bipolar disorder, PTSD, and alcohol and drug dependence in remission, concluding that the Veteran's combat experience is more likely the cause of his PTSD.

Also of record is a February 2010 opinion by VA psychiatrist, Dr. P C., who, at that time, had treated the Veteran for 2 years and 8 months as his primary care provider.  Upon review of the Veteran's psychiatric reports and treatment records, Dr. C. diagnosed the Veteran with bipolar disorder with PTSD, concluding that the Veteran's diagnosis was related to his military service.

In this case, the Board finds that, at a minimum, the medical opinion evidence on the questions current disability and medical nexus - rendered by physicians - is in relative equipoise.  As a starting point, the Board notes that, in service, the Veteran reported that his psychiatric symptoms began while stationed in Saudi Arabia.  He has consistently maintained chronic psychiatric symptoms in service.  The Board finds that his in-service report of the onset of symptoms in Saudi Arabia, which occurred during a creditable period of active service, is credible and bears the indicia of reliability as the statement was made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

With respect to whether the Veteran carries a current disability of PTSD, the more recent VA examinations in February 2005 and September 2006 reflect that the Veteran does not have PTSD.  These opinions, however, are offset by two other opinions that the Veteran does, in fact, suffer from PTSD, which are offered by VA doctors who have taken part in the observation and treatment of the Veteran since 2004, in the case of Dr. B., and since 2007, in the case of Dr. C.

With respect to medical nexus, the February 2005 and September 2006 VA examiners concluded that the Veteran's psychiatric symptoms are not due to military traumatic experiences, whereas the opinions of Dr. B. and Dr. C. determined that his PTSD is related to military service.  In the context of the Veteran's credible report that his psychiatric issues began and have continued since his service in Saudi Arabia in 1991, the Board resolves all reasonable doubt in favor of the Veteran and finds that he has a current diagnosis of PTSD as a result of his combat-related experiences during his service in Saudi Arabia in 1991 during his period of service under honorable conditions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board observes that the Veteran's VA medical records reflect multiple diagnostic assessments for psychiatric conditions other than PTSD, including, predominantly, bipolar disorder and depression.  In February 2010, Dr. C. provided diagnosed the Veteran with bipolar disorder with PTSD and attributed this diagnosis to his military service.  As indicated above, the Veteran has credibly reported the onset of his psychiatric symptoms in Saudi Arabia.  Thus, the Board deems all currently manifested psychiatric diagnoses, to include bipolar disorder and depression, as originating from the same etiology as PTSD, based upon on the statements of the Veteran and service medical records showing that he began suffering from a psychiatric disability in January 1991 while in Saudi Arabia.  Accordingly, the Board grants a claim of service connection for an acquired psychiatric disorder, to include PTSD.


ORDER
New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


